         Case 2:19-cr-00545-GJP Document 39 Filed 06/02/20 Page 1 of 14




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    UNITED STATES OF AMERICA
                                                                  CRIMINAL ACTION
            v.
                                                                  NO. 19-545
    JESSE GOLDEN,

                            Defendant.



PAPPERT, J.                                                                          June 2, 2020

                                       MEMORANDUM

        Jesse Golden was charged by indictment on September 17, 2019 with two counts

of possession of a firearm and ammunition by a felon in violation of 18 U.S.C.

§ 922(g)(1). Trial is scheduled for November 2, 2020. Golden filed a pretrial motion

seeking, among other things, to suppress evidence of the firearm and ammunition

seized from his residence.1 He contends that the magistrate lacked a substantial basis

to conclude probable cause existed and that the good faith exception is inapplicable.

The Government filed a Response, and the Court heard oral argument on May 27, 2020.

For the reasons that follow, the Court denies the Motion.




1       Golden’s Motion also requests that the Court order the Government to produce evidence of
prior conduct and other 404(b) evidence, as well as impeachment and Brady/Giglio material. See
(Mot. to Suppress, ECF No. 29-1). Golden also seeks an order from the Court requiring government
agents to preserve their rough notes of the investigation and disclose them to the Court for further
review. See (id.) At oral argument, Golden’s counsel confirmed that the parties had resolved these
issues. See (May 27, 2020 Hr’g Tr. 3:21–4:25). The Court accordingly denies these requests without
prejudice as moot.


                                                 1
         Case 2:19-cr-00545-GJP Document 39 Filed 06/02/20 Page 2 of 14




                                                  I

       On May 12, 2019, Philadelphia Police Officer LaManna2 viewed and recorded a

video posted to the “story” of an Instagram account with the username

“slickdarula_d4dub.” See (Mot. to Suppress, App., at 5, ECF No. 29-1). The video

depicted two men inside of a vehicle, one of whom was “brandishing a large, black

revolver.” See (id.) Officer LaManna recognized the man without the gun to be Robert

Hall, the owner of the Instagram account, but Officer LaManna did not know the man

with the gun. See (id.) Ten days later on May 22, Philadelphia Police Officer Carr

reviewed the video and knew, from numerous prior encounters, that the man with the

gun was Jesse Golden. See (id.)

       Philadelphia Police Detectives Jordan and Palma reviewed the Instagram video

and noted that “the bore of [the] firearm [was] clearly visible” and it revealed a barrel

that “appear[ed] capable of discharging projectiles significantly larger than BBs or

pellets.” See (id.) The Detectives subsequently conducted queries of Golden and

determined that his three prior convictions made him statutorily ineligible to possess a

firearm. See (id.) The Detectives also discovered that Golden had been arrested in

February of 2019, at which time he provided the police with 4923 Hoopes Street,

Philadelphia, Pennsylvania 19139 as his home address. See (id.) A BMV inquiry

confirmed that address. See (id.)

       On May 22, Detective Jordan applied for a warrant to search the 4923 Hoopes

Street residence. See (id. at 4). The affidavit of probable cause included the facts

mentioned above, along with a statement that, “[b]ased on the above circumstances


2      Neither the affidavit of probable cause nor the search warrant application provides the first
names of many of the involved officers.


                                                  2
        Case 2:19-cr-00545-GJP Document 39 Filed 06/02/20 Page 3 of 14




[Detective Jordan] believes there is sufficient probable cause to search 4923 Hoopes St.

Philadelphia PA 19139 for firearms and ammunition, indicia of residency, [and] safes

and lock[] boxes capable of securing the afore listed items therein.” See (id. at 5).

       A Pennsylvania judge approved the application and issued the warrant that

same day. See (id. at 4). The search took place on May 23, and police officers seized a

Taurus Model 970 tracker double action .22 caliber long rifle revolver and one hundred

live rounds of Remington ammunition. See (id. at 4; Indictment, ECF No. 1).

                                             II

       The Fourth Amendment guarantees that “no Warrants shall issue, but upon

probable cause.” U.S. Const. amend. IV. “Probable cause is a fluid concept that turns

on the assessment of probabilities in particular factual contexts.” United States v.

Stearn, 597 F.3d 540, 554 (3d Cir. 2010) (internal quotation marks and alterations

omitted). A magistrate “must make a practical, common-sense decision

whether . . . there is a fair probability that contraband or evidence of a crime will be

found in a particular place.” Id. (quotation and internal quotation marks omitted). In

doing so, a magistrate may issue a warrant “so long as the totality of the circumstances

gives rise to probable cause.” Id. at 555. But all inferences and facts regarding

probable cause must be drawn from the four corners of the affidavit. See Virgin Islands

v. John, 654 F.3d 412, 420 (3d Cir. 2011).

       A district court conducts “a deferential review of the initial probable cause

determination made by the magistrate.” Stearn, 597 F.3d at 554. The reviewing court

does not decide probable cause de novo; it asks if “the magistrate had a substantial

basis for concluding that probable cause existed.” Id. (quotation omitted). Without




                                             3
        Case 2:19-cr-00545-GJP Document 39 Filed 06/02/20 Page 4 of 14




acting as a “rubber stamp,” a district court must resolve “doubtful or marginal cases” in

favor of the magistrate’s conclusion. Id. (quotation omitted).

                                           III

      Golden contends that the affidavit failed to establish a factual nexus indicating

that a firearm or ammunition would be found at his home, such that the issuing

magistrate lacked a substantial basis to find that probable cause existed. See (Mot. to

Suppress 2–7).

                                            A

                                            1

      Although the affidavit provided no direct evidence that a firearm or ammunition

would be found in Golden’s residence, it nonetheless provided the magistrate with

enough facts to infer a nexus between the contraband sought and Golden’s residence.

First, the facts indicated that Golden possessed a firearm and that it was unlawful for

him to do so. The affidavit stated that on May 12, 2019, Officer LaManna viewed and

recorded a video posted to an Instagram “story” depicting two men, one of whom was

brandishing what looked to be a firearm. See (Mot. to Suppress, App., at 5). Ten days

later, Officer Carr viewed the video and immediately recognized the man brandishing

the gun to be Golden. See (id.) When two Detectives watched the video, they noted

that the bore of the gun was “clearly visible revealing a barrel that appears capable of

discharging projectiles significantly larger than BBs or pellets.” (Id.) An inquiry into

Golden’s criminal history revealed three previous convictions, which statutorily

prohibited him from possessing firearms. See (id.) All of these facts combined

indicated to the magistrate that Golden unlawfully possessed a firearm.




                                            4
        Case 2:19-cr-00545-GJP Document 39 Filed 06/02/20 Page 5 of 14




       Second, the affidavit included substantial evidence that the Hoopes Street

address was in fact Golden’s residence. The affidavit noted that Golden provided the

police with the Hoopes Street address as his home address when he was arrested in

February of 2019, which a subsequent BMV query confirmed. See (id.)

       Although these facts do not directly link the contraband to Golden’s residence,

“[d]irect evidence linking the place to be searched to the crime is not required for the

issuance of a search warrant.” United States v. Hodge, 246 F.3d 301, 305 (3d Cir. 2001)

(quoting United States v. Conley, 4 F.3d 1200, 1207 (3d Cir. 1993)). Instead, “by

considering the type of crime, the nature of the items sought, the suspect’s opportunity

for concealment and normal inferences about where a criminal might hide the fruits of

his crime,” the facts contained in the affidavit provided the magistrate a substantial

basis to infer probable cause. Id. (internal quotation marks omitted) (quoting United

States v. Jones, 994 F.2d 1051, 1056 (3d Cir. 1993)).

       Here, the crime being investigated was Pennsylvania’s analog of the federal

felon-in-possession statute. See (Mot. to Suppress, App. at 4). Crimes of possession are

not merely one-time events or occurrences; rather, possession “is almost universally

recognized to be a continuing offense.” United States v. Hull, 456 F.3d 133, 146 (3d Cir.

2006) (Ackerman, J., concurring in part and dissenting in part). The continuity of the

offense is interrupted only when there is “relinquishment of both actual and

constructive possession of the gun.” United States v. Benjamin, 711 F.3d 371, 378 (3d

Cir. 2013) (internal quotation marks and citation omitted). The continuous possession

of an enduring object like a firearm supports the finding that evidence of the gun would

be found in Golden’s residence.




                                             5
        Case 2:19-cr-00545-GJP Document 39 Filed 06/02/20 Page 6 of 14




       The nature of the items sought also supports the probable cause determination

to search Golden’s residence. Firearms are durable, nonperishable goods. See, e.g.,

United States v. Pritchett, 40 F. App’x 901, 906 (6th Cir. 2002) (unpublished) (“Firearms

are durable goods and might well be expected to remain in a criminal’s possession for a

long period of time.”). Even more importantly, firearms “are also the type[] of evidence

likely to be kept in a suspect’s residence.” Jones, 994 F.2d at 1056. And because a

convicted felon cannot lawfully acquire a firearm through legitimate commercial

transactions, it is something that such an individual would have an incentive to keep.

       The suspect’s opportunity for concealment and normal inferences about where a

suspect might hide the fruits of his crime further weigh in favor of the magistrate

having a substantial basis to find probable cause. Again, the Third Circuit has stated it

is a normal inference that firearms are the type of evidence “likely to be kept in a

suspect’s residence.” Id.; see United States v. Anderson, 851 F.2d 727, 729 (4th Cir.

1988) (listing cases stating that it is reasonable to assume that people store firearms in

their homes).

                                            2

       Golden contends the affidavit was insufficient because it did not include (1) a

statement by Detective Jordan that based on his training, experience and years as a

law enforcement officer, individuals who illegally possess firearms commonly store

them in their residences, or (2) facts about when or where the video was recorded. See

(Mot. to Suppress 6; May 27, 2020 Hr’g Tr. 6:4–8). While the inclusion of these facts

would have been preferable, their omission is not fatal to the magistrate’s probable

cause finding.




                                             6
        Case 2:19-cr-00545-GJP Document 39 Filed 06/02/20 Page 7 of 14




       Indeed, at oral argument, counsel’s main point was that given the facts in this

case, the magistrate was prevented from inferring that someone who unlawfully

possesses a gun stores it in his residence. See, e.g., (May 27, 2020 Hr’g Tr. 14:9–21;

18:1–18). Again, however, Jones instructs that firearms are among the types of

evidence “likely to be kept” in a suspect’s home. See 994 F.2d at 1056. Moreover, the

Court is unaware of any Third Circuit authority requiring affiants to reference their

training and experience in order to establish a nexus between evidence of a firearm and

the suspect’s residence. The magistrate, rather, is “entitled to draw reasonable

inferences about where evidence is likely to be kept, based on the nature of the evidence

and the type of the offense”—which is what occurred here. Hodge, 246 F.3d at 305–06.

       Rather than stating the video’s recording date or location, the affidavit noted the

date the Instagram post was viewable on the account’s “story”—May 12, 2019. (Mot. to

Suppress, App., at 5.) The date a video is viewable on an Instagram story is, at

minimum, a reference point. The magistrate could reasonably infer that the video was

recorded contemporaneously to the date it was made viewable on the Instagram story,

so long as no facts in the affidavit indicated otherwise. And as for the location of

Golden’s suspected unlawful possession of a firearm, two Philadelphia Police Officers

recognized both individuals in the video, with Golden identified based on his prior

encounters with the police in Philadelphia. See (Mot. to Suppress, App., at 5). A

magistrate could infer from this information a nexus to Philadelphia.

                                             B

       In arguing that the affidavit of probable cause lacked a sufficient nexus between

the contraband and the place to be searched, Golden relies primarily on two Third




                                             7
        Case 2:19-cr-00545-GJP Document 39 Filed 06/02/20 Page 8 of 14




Circuit decisions: United States v. Hodge, 246 F.3d 301 (3d Cir. 2001), and Virgin

Islands v. John, 654 F.3d 412 (3d Cir. 2011). Neither of these cases, however, support

granting Golden’s Motion.

                                            1

      In Hodge, law enforcement officers searched the residence of a suspected drug

dealer, and the defendant argued that the affidavit lacked probable cause because it

failed to establish a sufficient nexus between his criminal activity and residence. 246

F.3d at 304. For cases involving warrants to search a suspected drug dealer’s

residence, the Third Circuit has acknowledged that, although it is reasonable to infer

that drug dealers commonly store evidence of the crime in their homes, application of

that inference must be based on evidence supporting the following three premises: “(1)

that the person suspected of drug dealing is actually a drug dealer; (2) that the place to

be searched is possessed by, or the domicile of, the dealer; and (3) that the home

contains contraband linking it to the dealer’s drug activities.” United States v. Burton,

288 F.3d 91, 104 (3d Cir. 2002); see Stearn, 597 F.3d at 559. This third factor, in

essence, is an “inference plus” requirement.

      In Hodge, police obtained a search warrant for the defendant’s residence after

recovering two bags of crack cocaine during an arrest. Id. at 303–04. The affidavit in

support of the warrant application included facts indicating that Hodge “was an

experienced and repeat drug dealer who would need to store evidence of his illicit

activities somewhere” and that the residence to be searched was Hodge’s home. See id.

at 304–06. The court also found that in addition to the reasonable inference “that a

person involved in drug dealing on such a scale would store evidence of that dealing at




                                            8
        Case 2:19-cr-00545-GJP Document 39 Filed 06/02/20 Page 9 of 14




his home,” the affidavit included the necessary “plus factors” to support that inference:

Hodge’s home was in the same city where he attempted the drug delivery; probable

caused existed to arrest him on drug charges; and the affiant, who was an experienced

police officer, opined that “Hodge’s home would likely contain evidence related to

Hodge’s drug activities.” See id. at 306–07. Cumulatively, these assertions provided a

substantial basis to infer that a search of Hodge’s residence would yield evidence of

drug-related activities. See id.

       Golden essentially asks the Court to extend Hodge’s “inference plus”

requirement to felon-in-possession cases. Such a requirement applies more obviously to

situations involving suspected drug distribution offenses because the suspected dealer

is no longer in possession of the narcotics after the sale, thereby necessitating a

stronger link to the residence. But that is not generally the case for situations

involving the unlawful possession of firearms; rather, a firearm is the type of evidence

to remain at the suspect’s residence or in his possession absent facts indicating

otherwise. Jones, 994 F.2d at 1056. And to date, the Third Circuit has neither adopted

nor rejected this “inference plus” approach to firearms-related searches. Id. (declining

to decide “whether in every case the fact that a suspect committed a crime

involving . . . a gun automatically provides a magistrate with enough information to

approve a search of a suspect’s home”). Well after Jones, albeit in a nonprecedential

opinion, a Third Circuit panel concluded that a magistrate had substantial basis to find

probable cause without the “plus” factors: the affidavit identified the defendant as the

perpetrator of a gun-related assault and included information indicating he lived at the

apartment to be searched. See United States v. Hopkins, 220 F. App’x 155, 158 (3d Cir.




                                             9
        Case 2:19-cr-00545-GJP Document 39 Filed 06/02/20 Page 10 of 14




2007) (unpublished). The court, in denying the motion to suppress, stated that “the

evidence sought, a weapon used in an assault, is of the type typically stored in a

perpetrator’s residence.” Id. (citing Jones, 994 F.2d at 1056).

       Other courts of appeals have also permitted magistrates to infer that firearms

are commonly kept within a suspect’s residence when determining whether there is

probable cause to issue a search warrant. See, e.g., Peffer v Stephens, 880 F.3d 256, 271

& n.11 (6th Cir. 2018) (listing cases from other circuits and explaining “a suspect’s use

of a gun in the commission of a crime is sufficient to find a nexus between the gun that

was used and the suspect’s residence”); United States v. Anderson, 851 F.2d 727, 729

(4th Cir. 1988) (“It was reasonable for the magistrate to believe that the defendant’s

gun and the silencer would be found in his residence. . . . even though the affidavit

contained no facts that the weapons were located in defendant’s trailer.”); United States

v. Steeves, 525 F.2d 33, 38 (8th Cir. 1975) (“[P]eople who own pistols generally keep

them at home or on their persons.”).

                                             2

       In Virgin Islands v. John, 654 F.3d 412 (3d Cir. 2011), law enforcement officers

had probable cause to believe that the defendant sexually assaulted a minor. See John,

654 F.3d at 413. The officers sought a warrant to search the defendant’s residence for

evidence relating to the sexual assault as well as the unrelated offense of child

pornography. See id. With respect to the search for child pornography, the Third

Circuit found that the officers could not rely on the good faith exception to the

exclusionary rule; the affidavit included no facts indicating that John possessed child

pornography nor did the affiant provide any facts indicating a correlation between the




                                            10
       Case 2:19-cr-00545-GJP Document 39 Filed 06/02/20 Page 11 of 14




two offenses. Id. at 418–19. The facts included in the affidavit of probable cause for the

warrant to search Golden’s residence, however, pertained only to the unlawful

possession of a firearm and ammunition—for which the affiant provided sufficient facts

indicating that Golden possessed the gun.

                                            C

      The affidavit’s averments provided the magistrate with a substantial basis to

infer that a search of Golden’s residence would yield evidence of his unlawful possession

of a firearm. While it would have been preferable for the affiant to affirmatively state

the date on which the video was recorded and mention that based on his experience and

knowledge, those who illegally possess firearms store them in their homes, the affiant

brought “the evidence he had to a magistrate judge, who determined that there was

probable cause to issue the warrant[].” Jones, 994 F.2d at 1057; see Hodge, 246 F.3d at

307. A “grudging or negative attitude by reviewing courts toward warrants is

inconsistent with the Fourth Amendment’s strong preference for searches conducted

pursuant to a warrant,” and “[t]his preference for warrants further persuades [the

Court] to hold that the magistrate judge had a substantial basis for finding probable

cause.” Hodge, 246 F.3d at 307 (internal quotation marks omitted) (quoting Jones, 994

F.2d at 1057).

                                            IV

      Even if the magistrate lacked a substantial basis for finding probable cause, the

firearm and ammunition seized during the search would nonetheless be admissible

under the good faith exception to the exclusionary rule. See United States v. Leon, 468

U.S. 897 (1984).




                                            11
        Case 2:19-cr-00545-GJP Document 39 Filed 06/02/20 Page 12 of 14




                                              A

       If the magistrate issued a warrant without probable cause, a reviewing court

need not suppress evidence derived from that warrant if the police acted in good faith

reliance on the warrant’s validity. See United States v. Zimmerman, 277 F.3d 426, 436

(3d Cir. 2002). “The test for whether the good faith exception applies is ‘whether a

reasonably well trained officer would have known that the search was illegal despite

the magistrate’s authorization.” United States v. Loy, 191 F.3d 360, 367 (3d Cir. 1999)

(quoting Leon, 468 U.S. at 922 n.23). “The mere existence of a warrant typically

suffices to prove that an officer conducted a search in good faith and justifies

application of the good faith exception.” Hodge, 246 F.3d at 307–08.

       There are, however, four situations in which this good faith exception does not

apply. Id. at 308. First, if “the magistrate issued the warrant in reliance on a

deliberately or recklessly false affidavit.” Zimmerman, 277 F.3d at 436. Second, if “the

magistrate abandoned his or her judicial role and failed to perform his or her neutral

and detached function.” Id. Third, if “the warrant was based on an affidavit so lacking

in indicia of probable cause as to render official belief in its existence entirely

unreasonable.” Id. at 437. And fourth, if “the warrant was so facially deficient that it

failed to particularize the place to be searched or the things to be seized.” Id. In

reviewing for good faith, a court must “consider not only any defects in the warrant but

also the officer’s conduct in obtaining and executing the warrant and what the officer

knew or should have known.” United States v. Franz, 772 F.3d 134, 147 (3d Cir. 2014).




                                              12
        Case 2:19-cr-00545-GJP Document 39 Filed 06/02/20 Page 13 of 14




                                             B

       Golden contends that the good faith exception does not apply because the

affidavit was so lacking in indicia of probable cause, thereby rendering official belief in

its existence unreasonable. See (Mot. to Suppress 7). He again asserts that the affiant

failed to “meet the minimum constitutional requirement” of providing facts establishing

a nexus between the contraband sought and Golden’s residence. See (id. at 7–8). As

the probable cause analysis has already shown, however, the affidavit was not a “bare

bones” document “based on conclusory statements and lacking factual support.” Loy,

191 F.3d at 368. Instead, the affidavit identified Golden as the individual who

unlawfully possessed a firearm, and it included information indicating that Golden

lived at the residence to be searched. Further, the evidence sought—i.e., firearms and

ammunition—is the type of evidence typically kept in one’s residence. See Jones, 994

F.2d at 1056. Although the affidavit lacked some information, making the probable

cause finding a somewhat closer call, the affidavit contained sufficient indicia to

support the magistrate’s finding of probable cause; “[o]nce the magistrate judge made

that call, it was objectively reasonable for the officers to rely on it.” See Hodge, 246

F.3d at 309.

       The officers’ reliance on the warrant is further supported by somewhat unsettled

caselaw in the Third Circuit. Specifically, the court in Jones did not have to decide

whether the fact that a suspect committed a crime involving a firearm in and of itself

gives the magistrate enough information to approve a search of the suspect’s residence.

See 994 F.2d at 1056; Hodge, 246 F.3d at 309 (citing Jones to indicate that the question

remains undecided). Thus, the officers executing the search warrant could not be




                                             13
       Case 2:19-cr-00545-GJP Document 39 Filed 06/02/20 Page 14 of 14




expected to know whether the magistrate made an erroneous finding of probable cause

due to the lack of “plus factors” linking the firearm to Golden’s residence. See Hodge,

246 F.3d at 309.

      An appropriate Order follows.



                                                       BY THE COURT:



                                                        /s/ Gerald J. Pappert
                                                       ________________________
                                                       GERALD J. PAPPERT, J.




                                           14
